DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 09/16/2022.  The Applicant has amended claims 1-2, 4, 6-10, 12 and 14-17. Claims 1–20 are presently pending and are presented for examination.
Reply to Applicant’s Remarks
Applicant’s remarks filed 09/16/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendment to the claims filed 09/16/2022 have overcome the Claim Objections previously set forth. 
Objections to Drawings:
	Applicant’s amendment to the Drawings and Claims filed 09/16/2022 have partially overcome the Objections to Drawings previously set forth (see Drawings). 
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 09/16/2022 have overcome the 35 U.S.C. 112(a) and 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 09/16/2022, with regard to the rejections of claim 1 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
The Applicant rolled up limitations “the fixed base comprises a body, end portions and a connection element, the end portions being located on respective sides of the body”, and “the line laser emitter is rotatably connected to the connection element to adjust the rotation angle of the line laser emitter” from claim 2 and argues that the prior arts cited in the previous office action does not teach “line laser emitter is rotatably connected to the connection element to adjust the rotation angle of the line laser emitter”.   
Regarding the Applicant’s arguments that the prior arts cited in the previous office action “fails to disclose the line laser emitter is rotatably connected to the connection element to adjust the rotation angle of the line laser emitter”, the Examiner respectfully disagrees. 
Wu teaches “the laser line segment formed by the line laser on the surface of the object and the horizontal plane is not limited. For example, the line laser can be parallel or perpendicular to the horizontal plane, and can also form an angle with the horizontal plane” (see at least Wu para 0038). Further, Fig. 1h and Fig. 1i of Wu show the laser emitter (102) is a cylinder and the cylindrical laser emitter is inserted in a cylindrical hole (109). A cylindrical laser emitter can rotate in a cylindrical hole. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
	Claims 8 and 12 recite similar languages as claim 1 and are rejected for similar reasons above. 
With respect to the dependent claims 2-7, 9-11 and 13-20, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 12. Because independent claims 1, 8 and 12 are not allowable, dependent claims 2-7, 9-11 and 13-20 are not allowable.
Drawings
The drawings are objected to because the image quality of the Fig 2 need to be improved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. “a movable element” in claims 1 and 8.
The “movable element” is a generic place holder with the function recited in the claims as “causing an orientation angle and a rotation angle of the line laser emitter to be adjustable”. The structure of the “movable element” is recited in the Specification as “the connection element 143”, while the structure of the connection element is described in para 0054-0055 and Fig. 1.
b. “an infrared emitting device” in claims 7 and 17. 
The “infrared embittering device” recited in claims 7 and 17 has the function of “emitting an infrared signal. The structure is recited in para 0093 of the Specification as “infrared lamps”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN110960138, hereinafter Wu, paragraph numbers are cited based on the machine translated version).
As to claim 1, Wu teaches a line laser module, configured for use in an autonomous mobile device (see at least Wu, Fig. 1 and related text), and comprising: 
a fixed base (see at least Wu, para 0052 for the fixing seat, also see claim 3 and Fig. 1), and 
a camera and a line laser emitter arranged on the fixed base (see at least Wu, para 0052 for fixing seat including main body part and end parts, the camera module assembled on the main body part, line laser module assembled on the end portion, also see claim 3 and Fig. 1), wherein 
the line laser emitter is provided with the camera, and configured to emit a laser beam with a linear projection (see at least Wu, para 0068 of the translated version for the line laser transmitter to emit the line laser, the camera module to collect environmental images detected by the line laser, also see Fig. 1 and para 0097); 
the camera is configured to operate in conjunction with the line laser emitter, and to capture an environmental image (see at least Wu, para 0068 of the translated version for the line laser transmitter to emit the line laser, the camera module to collect environmental images detected by the line laser, also see Fig. 1 and para 0097); and 
the fixed base comprises a movable element, thereby causing an orientation angle and a rotation angle of the line laser emitter to be adjustable (see at least Wu, para 0038 for the angle between line laser and the horizontal plane is related to factors such as installation method and installation angle of the line laser transmitter, the line laser can be any angle with the horizontal plane, para 0046 for the emission angle of the line laser transmitter is not limited, para 0047 for the emission able of the line laser transmitter may vary within a certain angle range such as 50-60 degrees by adjusting the mechanical distance between the line laser transmitter and the camera module, also see Fig. 1).
wherein the fixed base comprises a body, end portions and a connection element, the end portions being located on respective sides of the body (see at least Wu, para 0051-0052, also see Fig. 1 and related text), and 
the line laser emitter is rotatably connected to the connection element to adjust the rotation angle of the line laser emitter (see at least Wu, para 0038, para 0051-0052, also see Fig. 1 and related text).
As to claim 8. Claim 8 is an apparatus claim (an autonomous mobile device) which includes limitations analogous to claim 1 an apparatus claim (a line laser module) but adds 
a device body (see at least Wu Fig. 1b, Fig 3c and para 0065 for a device body), 
a controller (see at least Wu para 0065 for control unit), and 
a line laser module, arranged in the device body (see at least Wu para 0065, line laser emitter on both sides of the camera module), wherein 
the controller is electrically connected to a camera and a line laser emitter, and configured to control the autonomous mobile device based on an environmental image captured by the camera (see at least Wu, para 0068, first control unit electrically connected to the laser emitter, second control unit electrically connected to the camera and control the camera to collect environmental image and control various functions of the autonomous mobile according to the environmental images collected by the camera; also see  Fig. 3a). 
 For the reasons given above with respect to claim 1, claim 8 is rejected as being unpatentable in view of Wu.
As to claim 10, Wu teaches the autonomous mobile device of claim 8, further comprising: 
a bumper arranged at a front side of the device body (see at least Wu para 0087 for striker plate, Fig. 3c), wherein 
the line laser module is arranged between the bumper and the device body (see at least Wu para 0087 for striker plate, Fig. 3c, 3d), and 
the bumper is provided with windows at positions corresponding to the camera, the line laser emitter and the transceiver of the line laser module (see at least Wu para 0087 for striker plate, Fig. 3c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Sun (CN208913404, hereafter Sun, paragraph number are cited based on the machine translated version).
As to claim 2, Wu teaches the line laser module of claim 1.
Wu further teaches wherein 
the camera is arranged on the body, and the line laser emitter is inserted into the connection element (see at least Wu, para 0051-0052, also see Fig. 1 and related text) ; 
Wu further teaches by adjusting the mechanical distance between the line laser transmitter and the camera module, the emission angle of the line laser transmitter may vary within a certain angle range (see at least Wu, para 0047).
Wu does not explicitly teach the connection element is movably connected to the end portion to adjust the orientation angle of the line laser emitter.
However, in the same field of endeavor, Sun teaches the wing plate and the base plate are connected by a rotary shaft (Sun, Fig. 1, element 2), the wing plate can rotate relevant to the base plate and the laser transmitter can slide on the wing plate (see at least Sun para 0023 and Fig. 1, also see para 0024-0025 and Fig. 2, para 0010-0011).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include the connection element is movably connected the end portion to adjust the orientation angle of the line laser emitter as disclosed by Sun to adjust the angle and position of the laser transmitter and the camera device so as to achieve more accurate image information (Sun, para 0014).
As to Claim 3, Wu in view of Sun teaches the line laser module of claim 2.
Wu does not teach the end portion is provided with a positioning groove, and the connection element is provided with a convex portion adapted to mate with the positioning groove and configured to be horizontally rotatable within the positioning groove, thereby making the line laser emitter to rotate relative to the end portion.
However, in the same field of endeavor, Sun teaches the end portion is provided with a positioning groove (see at least Sun, para 0023 wing plate and the base plate are connected by a rotary shaft, i.e. a positioning groove in the base plate which, when combined with Wu, forms an end portion of the fixing base; also see para 0024-0025, Figs. 1-2), and the connection element is provided with a convex portion adapted to mate with the positioning groove and configured to be horizontally rotatable within the positioning groove, thereby making the line laser emitter to rotate relative to the end portion (see at least Sun, para 0023 wing plate and the base plate are connected by a rotary shaft and make the wing plate to be rotatable relevant to the base plate, i.e. the shaft is a convex portion provide to mate with the positioning groove in the base plate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include the end portion is provided with a positioning groove, and the connection element is provided with a convex portion adapted to mate with the positioning groove and configured to be horizontally rotatable within the positioning groove, thereby making the line laser emitter to rotate relative to the end portion as disclosed by Sun to adjust the angle and position of the laser transmitter and the camera device so as to achieve more accurate image information (Sun, para 0014).
As to claim 4. Wu teaches the line laser module of claim 1. 
Wu further teaches the fixed base is provided with a mounting cavity comprising a first end and a second end opposite to the first end, wherein a cross-sectional area of the first end is smaller than a cross-sectional area of the second end (see at least Wu, Fig. 1b for the cavity comprising a first end facing the obstacle and a second end opposite to the obstacle, also see Fig. 3c, 3d and related text for a cavity with a first and second end. In both cases, a cross-sectional area of the first end is smaller than a cross-sectional area of the second end, e.g. when the cross-section passes the center of the circular cavity is cross-section for the 2nd end); 
the line laser emitter is movably arranged in the mounting cavity, and the cross-sectional area of the first end is larger than a cross-sectional area of the line laser emitter (see at least Wu, para 0038 for the angle between line laser and the horizontal plane is related to factors such as installation method and installation angle of the line laser transmitter, the line laser can be any angle with the horizontal plane, also see Fig. 1; the cross-sectional area of the first end is larger than a cross-sectional area of the line laser emitter, e.g. the cross-section of the first end passes the laser); 
a front end of the line laser emitter is close to the first end (see at least Wu, Fig. 1b-1d, Fig. 3c-3d and related text); 
the line laser emitter is rotatable relative to the mounting cavity to adjust the rotation angle of the line laser emitter (see at least Wu, para 0038 for the angle between line laser and the horizontal plane is related to factors such as installation method and installation angle of the line laser transmitter, the line laser can be any angle with the horizontal plane, also see Fig. 1).
Wu does not teach a rear end of the line laser emitter is configured to swing relative to the front end to adjust the orientation angle of the line laser emitter (see at least Sun para 0023 for the wing plate and the base plate are connected by a rotary shaft, the wing plate can rotate relevant to the base plate, also see Fig. 1).
However, in the same field of endeavor, Sun teaches a rear end of the line laser emitter is configured to swing relative to the front end to adjust the orientation angle of the line laser emitter (see at least Sun para 0023 for the wing plate and the base plate are connected by a rotary shaft, the wing plate can rotate relevant to the base plate, also see Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include a rear end of the line laser emitter is configured to swing relative to the front end to adjust the orientation angle of the line laser emitter as disclosed by Sun to adjust the angle and position of the laser transmitter and the camera device so as to achieve more accurate image information (Sun, para 0014).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Angerstein (US4697880, hereinafter Angerstein).
As to claim 5, Wu teaches the line laser module of claim 1. 
Wu further teaches the line laser emitter is in a cylindrical shape (see at least Wu para 0036 a laser tube and Fig. 1i), the fixed base is provided with a mounting groove for mounting the line laser emitter (see at least Wu para 0053 for mounting hole and Fig 1i). 
Wu does not teach the line laser emitter is provided with a first stepped structure at a peripheral side of the line laser emitter and the mounting groove is provided with a second stepped structure on an inner wall of the mounting groove; and the first stepped structure and the second stepped structure are adapted to mate with each other to limit movement of the line laser emitter in an axial direction.
However, in the same field of endeavor, Angerstein teaches a rotational-symmetrical holder which has a central bore with different internal diameter for accommodating the semiconductor laser. The semiconductor laser is positioned with its bottom plate against a stop of the internal bore of the holder (see at least Angerstein col 2, lines 23-30 and the figure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include the line laser emitter is provided with a first stepped structure at a peripheral side of the line laser emitter and the mounting groove is provided with a second stepped structure on an inner wall of the mounting groove; and the first stepped structure and the second stepped structure are adapted to mate with each other to limit movement of the line laser emitter in an axial direction as disclosed by Angerstein to maintain an accurate distance between the laser and the lens group.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dooley (US20210164785, hereinafter Dooley), and further in view of Nien (US20200077859, hereinafter Nien).
As to claim 6, Wu teaches the line laser module of claim 1.
Wu does not teach a filter, arranged in front of the camera, and configured to allow only infrared light to enter the camera.
 However, in the same field of endeavor, Dooley teaches an optical filter configured to reduce passage of non-infrared wavelengths from the environment to the camera (see at least Dooley para 0029, 0083).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include a filter, arranged in front of the camera, and configured to allow only infrared light to enter the camera as disclosed by Dooley to remove background light from the environment and therefore improve the image quality of the images captured by the camera.
Wu modified by Dooley does not teach transceiver, configured to receive an infrared signal emitted by a charging station.
However, in the same field of endeavor, Nien teaches image sensor of the cleaning robot capturing light generated by the positioning beacons on the charging station (see at least Nien para 0032, also see para 0026-0030).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu and modified by Dooley to include a return positioning device, configured to receive an infrared signal emitted by a charging station as disclosed by Nien to calculate a relative distance and angle between the cleaning robot and the charging station so that the robot can correctly return to the charging station (Nien, para 0026).
As to claim 7, Wu in view of Dooley and Nien teaches the line laser module of claim 6.
Wu modified by Dooley does not teach wherein the transceiver further comprises an infrared emitting device configured to emit an infrared signal (see at least Nien para 0031 the charging electrode is used to reflect light generated by an illumination light source of the cleaning robot to be used at least one of the multiple positioning beacons, para 0027 for beacons emitting infrared light).
However, in the same field of endeavor, Nien teaches wherein the transceiver further comprises an infrared emitting device configured to emit an infrared signal (see at least Nien para 0031 the charging electrode is used to reflect light generated by an illumination light source of the cleaning robot to be used at least one of the multiple positioning beacons, para 0027 for beacons emitting infrared light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu and modified by Dooley to include wherein the transceiver further comprises an infrared emitting device configured to emit an infrared signal as disclosed by Nien to calculate a relative distance and angle between the cleaning robot and the charging station so that the robot can correctly return to the charging station (Nien, para 0026).
As to claim 16, Wu in view of Dooley teaches the autonomous mobile device of claim 12.  
Wu modified by Dooley does not teach wherein the line laser module further comprises a transceiver configured to receive an infrared signal emitted by a charging station.
However, in the same field of endeavor, Nien teaches image sensor of the cleaning robot capturing light generated by the positioning beacons on the charging station (see at least Nien para 0032, also see para 0026-0030).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu and modified by Dooley to include a return positioning device, configured to receive an infrared signal emitted by a charging station as disclosed by Nien to calculate a relative distance and angle between the cleaning robot and the charging station so that the robot can correctly return to the charging station (Nien, para 0026).
	As to claim 17, Wu in view of Dooley and Nien teaches the autonomous mobile device of claim 16.
	Wu modified by Dooley does not teach wherein the transceiver comprises an infrared emitting device configured to emit an infrared signal. 
However, in the same field of endeavor, Nien further teaches wherein the transceiver comprises an infrared emitting device configured to emit an infrared signal (see at least Nien para 0031 the charging electrode is used to reflect light generated by an illumination light source of the cleaning robot to be used at least one of the multiple positioning beacons, para 0027 for beacons emitting infrared light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu and modified by Dooley to include wherein the transceiver comprises an infrared emitting device configured to emit an infrared signal as disclosed by Nien to calculate a relative distance and angle between the cleaning robot and the charging station so that the robot can correctly return to the charging station (Nien, para 0026).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Nien.
	As to claim 9, Wu teaches the autonomous mobile device of claim 8.
Wu does not teach a charging station, adapted to be connected with or detached from the device body, and comprising an infrared emitting device configured to emit an infrared signal wherein the controller is connected to a transceiver of the line laser module, and configured to control the device body to dock with the charging station based on the infrared signal received by the transceiver, and the controller is further configured to control an infrared light emitter to emit an infrared signal to the charging station in a case that the device body is successfully docked with the charging station. 
However, in the same field of endeavor, Nien teaches a charging station, adapted to be connected with or detached from the device body, and comprising an infrared emitting device configured to emit an infrared signal (see at least Nien para 0032-0033 for image sensor of the cleaning robot capturing light generated by the positioning beacons on the charging station and return to the charging station, also see para 0008), wherein the controller is connected to a transceiver of the line laser module, and configured to control the device body to dock with the charging station based on the infrared signal received by the transceiver, and the controller is further configured to control and infrared light emitter to emit an infrared signal to the charging station upon determining that the device body is successfully docked with the charging station (see at least Nien para 0032-0033 for the cleaning robot includes a processor electrically connected to the image sensor to drive a motor of the robot based on received infrared signal to guide the robot to the charging station; para 0031 for light generated by an illumination light source of the cleaning robot to be used at least one of the multiple positioning beacons, also see para 0008-0010).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include a charging station, adapted to be connected with or detached from the device body, and comprising an infrared emitting device configured to emit an infrared signal wherein the controller is connected to a transceiver of the line laser module, and configured to control the device body to dock with the charging station based on the infrared signal received by the transceiver, and the controller is further configured to control an infrared light emitter to emit an infrared signal to the charging station in a case that the device body is successfully docked with the charging station as disclosed by Nien to allow the robot correctly return to the charging station (Nien, para 0026).
Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dooley.
As to claims 11 and 19, Wu teaches the autonomous mobile device of claim 10 and the autonomous mobile device of claim 18.
Wu further teaches a bumper arranged at a front side of the device body (see at least Wu para 0087 for striker plate, Fig. 3c).
Wu does not teach an infrared flashlight arranged on the bumper, wherein the controller is connected to the infrared flashlight, and configured to control the infrared flashlight to turn on or off.
However, in the same field of endeavor, Dooley teaches a processor controls operation of camera and flood infrared illumination source, the flood infrared illumination source generates emissions and cyclically illuminate and environment (see at least Dooley para0009, also see Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include an infrared flashlight arranged on the bumper, wherein the controller is connected to the infrared flashlight, and configured to control the infrared flashlight to turn on or off as disclosed by Dooley to provide consistent exposure of image obtained by the camera to enable localization and navigation of the mobile device (Dooley, para 0009).
As to claim 12, Wu teaches an autonomous mobile device, comprising: 
a device body (see at least Wu Fig. 1b, Fig 3c and para 0065 for a device body), 
a controller (see at least Wu para 0065 for control unit), 
a line laser module, arranged in the device body (see at least Wu para 0065, line laser emitter on both sides of the camera module, also see Fig. 1), and 
comprising a camera, a fixed base and a line laser emitter (see at least Wu para 0065, line laser emitter on both sides of the camera module, also see Fig. 1), wherein the controller is electrically connected to the camera and the line laser emitter, and configured to control the autonomous mobile device based on an environmental image captured by the camera (see at least Wu, para 0068, first control unit electrically connected to the laser emitter, second control unit electrically connected to the camera and control the camera to collect environmental image and control various functions of the autonomous mobile according to the environmental images collected by the camera; also see  Fig. 3a), wherein 
the fixed base comprises a body, end portions and a connection element, the end portions being located on respective sides of the body (see at least Wu, para 0051-0052, also see Fig. 1 and related text), and 
the line laser emitter is rotatably connected to the connection element to adjust the rotation angle of the line laser emitter (see at least Wu, para 0038, para 0051-0052, also see Fig. 1 and related text).
	Wu does not teach a 
an infrared flashlight, 
wherein the controller is connected to the infrared flashlight, and configured to control the infrared flashlight to turn on or off.
However, in the same field of endeavor, Dooley teaches a processor controls operation of camera and flood infrared illumination source, the flood infrared illumination source generates emissions and cyclically illuminate and environment (see at least Dooley para0009).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include an infrared flashlight, wherein the controller is connected to the infrared flashlight, and configured to control the infrared flashlight to turn on or off as disclosed by Dooley to provide consistent exposure of image obtained by the camera to enable localization and navigation of the mobile device (Dooley, para 0009).
As to claim 13, Wu in view of Dooley teaches the autonomous mobile device of claim 12.
Wu further teaches wherein the camera is configured to capture a first environmental image when the line laser emitter is on and the infrared flashlight being off, such that a distance between a target object and the camera is determined based on the first environmental image (see at least Wu para 0039 for distance from the structured light module based on the environmental image; para 0072 for laser emitters on both sides of the camera operate alternately according to the synchronization signal, and environmental images collected during the exposure periods). 
Wu does not teach the camera is configured to capture a second environmental image when the infrared flashlight is on and the line laser emitter being off, such that the target object is identified based on the second environmental image.
However, in the same field of endeavor, Dooley teaches the camera is configured to capture a second environmental image when the infrared flashlight is on and the line laser emitter being off, such that the target object is identified based on the second environmental image (see at least Dooley para 0096 for flood infrared illumination active while structured infrared illumination source inactive, para 0090 for identifying potential obstacles by the camera, also see Fig. 3D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include the camera is configured to capture a second environmental image when the infrared flashlight is on and the line laser emitter being off, such that the target object is identified based on the second environmental image as disclosed by Dooley to provide consistent exposure of image obtained by the camera to enable localization and navigation of the mobile device (Dooley, para 0009).
As to claim 18, Wu in view of Dooley teaches the autonomous mobile device of claim 12.
Wu further teaches a bumper arranged at a front side of the device body (see at least Wu para 0087 for striker plate, Fig. 3c).
As to claim 20, Wu in view of Dooley teaches the autonomous mobile device of claim 12. 
Wu does not teach a filter is arranged in front of the camera, and configured to allow only infrared light to enter the camera.
However, in the same field of endeavor, Dooley teaches a filter is arranged in front of the camera, and configured to allow only infrared light to enter the camera (see at least Dooley, para 0029).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include a filter is arranged in front of the camera, and configured to allow only infrared light to enter the camera as disclosed by Dooley to provide consistent exposure of image obtained by the camera to enable localization and navigation of the mobile device (Dooley, para 0009).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dooley as applied to claim 12 above, and further in view of Hickerson (US20150168954, hereinafter Hickerson).
As to claim 14, Wu in view of Dooley teaches the autonomous mobile device of claim 13.
Wu modified by Dooley does not teach wherein the camera is configured to capture a third environmental image when the line laser emitter and the infrared flashlight are both off, such that a corrected laser image is obtained based on differences between respective pixels of the first environmental image and pixels of the third environmental image, and a distance between the target object and the camera is determined based on the corrected laser image.
However, in the same field of endeavor, Hickerson teaches capturing images of light reflected from the path of the robot, generating two or more difference images by subtracting pairs of the plurality of images where each pair of images comprising a first image with the at least one light source on and a second image with the light source off and detecting the obstacle based on the combined difference image (see at least Hickerson, para0024-0025).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu and modified by Dooley to include the camera is configured to capture a third environmental image when the line laser emitter and the infrared flashlight are both off, such that a corrected laser image is obtained based on differences between respective pixels of the first environmental image and pixels of the third environmental image, and a distance between the target object and the camera is determined based on the corrected laser image as disclosed by Hickerson to provide consistent exposure of image obtained by the camera to enable localization and navigation of the mobile device (Hickerson, para 0024).
As to claim 15, Wu in view of Dooley and Hickerson teaches the autonomous mobile device of claim 14.
Wu further teaches the first environmental image is captured by the camera under a preset first exposure parameter (see at least Wu para 0068 for exposure frequency, exposure duration) and the first exposure parameter comprises exposure time (see Wu para 0068).
Wu does not teach the second environmental image is captured by the camera under a second exposure parameter, wherein the second exposure parameter is determined based on an imaging quality and a corresponding exposure parameter of a previously-captured second environmental image, and each of the preset first exposure parameter, the second exposure parameter, and the corresponding exposure parameter comprises at least one of exposure time and exposure gain.
However, in the same field of endeavor, Dooley teaches the second environmental image is captured by the camera under a second exposure parameter, wherein the second exposure parameter is determined based on an imaging quality and a corresponding exposure parameter of a previously-captured second environmental image (see at least Dooley para 0015 for evaluating exposure images captured by the first camera and vary exposure interval of the first camera responsive to the evaluation of exposure of the images), and each of the preset first exposure parameter, the second exposure parameter, and the corresponding exposure parameter comprises at least one of exposure time and exposure gain (see at least Dooley para 0015).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line laser module disclosed by Wu to include the second environmental image is captured by the camera under a second exposure parameter, wherein the second exposure parameter is determined based on an imaging quality and a corresponding exposure parameter of a previously-captured second environmental image, and each of the preset first exposure parameter, the second exposure parameter, and the corresponding exposure parameter comprises at least one of exposure time and exposure gain as disclosed by Dooley to provide consistent exposure of image obtained by the camera to enable localization and navigation of the mobile device (Dooley, para 0009).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
	
/YUEN WONG/Primary Examiner, Art Unit 3667